PER CURIAM.
The husband, Reginald Blankenship, appeals the trial court’s nonfinal order which awarded the wife, Charlotte Blankenship, temporary alimony. We reverse.
Pursuant to the wife’s motion for temporary relief, the trial court found that the wife had a need for temporary alimony and that the husband had the ability to pay the same. The trial court ordered that the husband pay the wife $2000 per month as temporary alimony and that the husband continue to pay the mortgage payments due on the former marital home and certain other obligations of the wife. We, however, find that the temporary award exceeds the husband’s ability to pay and, therefore, constitutes an abuse of discretion on the part of the trial court. See Barclay v. Barclay, 554 So.2d 1191 (Fla. 2d DCA 1989). Accordingly, we reverse the temporary order and remand with instructions to redetermine the award after further evidentiary proceedings.
Reversed and remanded with instructions.
SCHOONOVER, A.C.J., and PARKER and ALTENBERND, JJ., concur.